PER CURIAM.
Tyrus McKoy appeals from a trial court order which summarily denied his rule 3.850 motion for post-conviction relief. Based upon our review of the record and the state’s confession of error, we reverse only that portion of the order which denied appellant’s Heggs challenge to sentences imposed on his convictions for robbery (count II) and burglary (count III). As to these claims, we remand for attachments *206of portions of the record refuting appellant’s Heggs challenge or for re-sentencing under the 1994 guidelines. We affirm the trial court’s order in all other respects.
AFFIRMED in part, REVERSED in part and REMANDED.
POLEN, C.J., GUNTHER and TAYLOR, JJ., concur.